In an action to recover damages for personal injuries, and for medical expenses and loss of services, the appeal is from a judgment, entered upon a jury’s verdict, in favor of respondents. Respondent Mary W. Redmond was injured when she fell from an entrance platform into a gully which was directly in front of, and about two feet below, the platform. Judgment unani*630mously affirmed, with costs. There was sufficient credible evidence to raise a question of fact for the jury. In our opinion the error, if any, in a hypothetical question put to respondents’ architect and the error, if any, in the charge to the jury, did not affect or prejudice any substantial right of the appellant; therefore such errors must be disregarded (Civ. Prac. Act, § 106). Present — Nolan, P. J., Beldoek, Ughetta and Kleinfeld, JJ.